Citation Nr: 0942767	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  06-31 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
the residuals of a shell fragment wound of the muscles of the 
right lower extremity.

2.  Entitlement to an evaluation in excess of 10 percent for 
the residuals of a shell fragment wound of the muscles of the 
right forearm.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel




INTRODUCTION

The Veteran had confirmed active duty service with the United 
States Army from February 1970 to December 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the New York, New York, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that continued a 20 
percent rating for the residuals of a shell fragment wound 
(SFW) of the right lower extremity, and continued a 10 
percent rating for a SFW of the right forearm.

The Veteran requested a videoconference hearing before a 
member of the Board on his September 2006 VA Form 9 Appeal.  
A hearing was scheduled for January 16, 2007, but the Veteran 
cancelled the hearing prior to its occurrence.  

The Board notes that in November 2006 correspondence, the 
Veteran claimed that his service-connected right lower 
extremity disability has caused further disabilities in his 
right foot and in his lower back.  These claims are referred 
back to the RO for development and adjudication.


FINDINGS OF FACT

1.  The Veteran has a "moderately severe" disability of the 
proximate anterior thigh muscles.  He had a deep, penetrating 
wound of the upper thigh, which required prolonged 
hospitalization and involves current muscle loss.  There is a 
one centimeter gap in the muscle of the anterior thigh.  The 
Veteran occasionally experiences some of the cardinal signs 
and symptoms of muscle disabilities, including loss of power 
and weakness.  There is no evidence of unemployability.

2.  The Veteran does not have a chronic disability of the 
muscles of the posterior distal thigh, or of the knee.

3.  The Veteran has a "moderate" muscle injury of the right 
forearm.  He does not meet the criteria for a "moderately 
severe" injury of the right forearm.  There is no evidence 
that the shell fragment wound to the right forearm was a deep 
penetrating wound, nor is there evidence of debridement, 
prolonged infection, sloughing of soft parts, or 
intermuscular scarring.  There is no evidence that the wound 
required hospitalization for a prolonged period following the 
injury.  The Veteran has occasional loss of strength, 
weakness, and pain, especially following flare-ups.  

4.  The Veteran's scars of the right lower extremity include 
one deep scar covering five square centimeters and a few 
smaller superficial scars.  The scars are not poorly 
nourished with repeated ulceration.  The scars do not cause 
limitation of motion.  The deep scar does not cover an area 
of six square inches or more, and the superficial scars do 
not cover an area of 144 square inches or more.  The scars 
are not unstable and are not tender or painful.

5.  The Veteran's scar of the right forearm is not poorly 
nourished with repeated ulceration, and is not tender and 
painful on objective demonstration.  The scar does not cause 
any limitation of motion.  There is no evidence that the scar 
is deep, unstable.  The scar does not cover an area of 144 
square inches or greater.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 30 percent for 
residuals of a shell fragment wound of the right thigh with 
damage to muscle group XIV have been met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 
4.40, 4.45, 4.55, 4.56, 4.73, Diagnostic Code 5314 (2009).

2.  The criteria for an evaluation in excess of 10 percent 
for residuals of a shell fragment wound of the right forearm 
with damage to muscle group VII have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 
4.7, 4.10, 4.40, 4.45, 4.55, 4.56, 4.73, Diagnostic Code 5307 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

For increased-compensation claims, section 5103(a) requires, 
at a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  As with proper notice for an initial 
disability rating and consistent with the statutory and 
regulatory history, the notice must also provide examples of 
the types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation-e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  See Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), rev'd on other grounds sub 
nom. by Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
2009).  

The Veteran was provided notice in June 2003 and July 2004 
concerning the status of his claims.  These notices informed 
the Veteran that he had to demonstrate that his disabilities 
had worsened.  They informed him of the types of evidence 
relevant to his claims including the evidence VA had obtained 
and the evidence the Veteran needed to obtain.  A March 2006 
notice to the Veteran informed him that VA determines 
disability ratings by applying relevant Diagnostic Codes.  

The Board notes that the Veteran was not specifically 
informed that he had to show a "worsening" of his 
disabilities.  The Board finds that any error by VA was not 
prejudicial to the Veteran.  Initially, the March 2006 notice 
informed the Veteran that his claims would be decided based 
on the "nature and symptoms of the condition," the 
"severity and duration of the symptoms," and the "impact 
of the condition and symptoms on employment."  This notice 
in and of itself gave sufficient notice that he had to show 
"worsening."  The Board further finds, however, that even 
if the March 2006 notice was not sufficient, the Veteran 
demonstrated actual knowledge of the requirements for an 
increased rating claim.  Through statements submitted in 
October 2005 and November 2006, the Veteran clearly 
articulated why his conditions were worse and why his 
previous evaluations did not adequately address the 
symptomatology of his disabilities.  Based on the notices 
provided to the Veteran, and his actual understanding of what 
was required to prove his claims, the Board finds that VA has 
adequately complied with the VCAA notice procedures.  See 
Short Bear v. Nicholson, 19 Vet. App. 341, 344 (2005) 
(holding that actual knowledge of what is needed to 
substantiate a claim prior to adjudication by the Board 
provides a meaningful opportunity to participate in the 
adjudication process).

VA's duty to assist the Veteran in the development of the 
claims includes assisting the Veteran in the procurement of 
service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained all of the 
Veteran's available service treatment records (STRs), as well 
as VA outpatient treatment records, and private medical 
records.  The Veteran requested a hearing before a member of 
the Board and a hearing was scheduled for him; prior to the 
hearing, however, the Veteran cancelled the hearing.  The 
appellant was afforded VA medical examinations in June 2003, 
March 2006, and June 2006.  These examinations, in 
conjunction with the other evidence obtained by VA, provide a 
clear and complete picture of the totality of the Veteran's 
disabilities.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.

Increased Evaluations

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned 
for separate periods of time based on the facts found, 
however.  This practice is known as "staged" ratings."  
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R.  
§ 4.45.  

Importantly, a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Competent medical evidence is 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  Competent medical 
evidence may also include statements conveying sound medical 
principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as 
medical and scientific articles and research reports or 
analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence 
is any evidence not requiring that the proponent have 
specialize d education, training, or experience.  Lay 
evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that 
can be observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).  

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt 
regarding the degree of disability should be resolved in 
favor of the claimant.  38 C.F.R. § 4.3.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Muscle Disabilities

The Veteran's claims involve disabilities of the muscles.  
The provisions of 38 C.F.R. § 4.40 state that disability of 
the musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. 
§ 4.40.  

For rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical regions: 6 
muscle groups for the shoulder girdle and arm (Diagnostic 
Codes 5301 through 5306); 3 muscle groups for the forearm and 
hand (Diagnostic Codes 5307 through 5309); 3 muscle groups 
for the foot and leg (Diagnostic Codes 5310 through 5312); 6 
muscle groups for the pelvic girdle and thigh (Diagnostic 
Codes 5313 through 5318); and 5 muscle groups for the torso 
and neck (Diagnostic Codes 5319 through 5323).  38 C.F.R. 
§ 4.55(b).

The cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination, and uncertainty of 
movement.  38 C.F.R. § 4.56(c).  Evaluation of muscle 
injuries as slight, moderate, moderately severe, or severe, 
is based on the type of injury, the history and complaints of 
the injury, and objective findings.  38 C.F.R. § 4.56(d).

A slight disability of the muscles may result from a 
superficial muscle wound, not requiring debridement or 
showing infection.  38 C.F.R. § 4.56(d)(1).

A moderate disability of the muscles may result from through 
and through or deep penetrating wounds of relatively short 
track by a single bullet or small shell or shrapnel fragment.  
The absence of the explosive effect of a high velocity 
missile and of residuals of debridement or of prolonged 
infection also reflects moderate injury.  The history of the 
disability should be considered, including service department 
records or other sufficient evidence of hospitalization in 
service for treatment of the wound.  Consistent complaints on 
record from the first examination forward of one or more of 
the cardinal symptoms of muscle wounds, particularly fatigue 
and fatigue-pain after moderate use, and an effect on the 
particular functions controlled by the injured muscles should 
be noted.  Evidence of moderate disability includes entrance 
and (if present) exit scars which are linear or relatively 
small and so situated as to indicate relatively short track 
of missile through muscle tissue, signs of moderate loss of 
deep fascia or muscle substance or impairment of muscle 
tonus, and of definite weakness or failure in comparative 
tests.  38 C.F.R. § 4.56(d)(2).

A moderately severe disability of the muscles is 
characterized by evidence of a through and through or deep 
penetrating wound by a high velocity missile of small size or 
a large missile of low velocity, with debridement or with 
prolonged infection, or with sloughing of soft parts, or 
intermuscular scarring.  Service department records or other 
sufficient evidence showing hospitalization for a prolonged 
period in service for treatment of a wound of severe grade 
should be considered.  Records in the file of consistent 
complaints of cardinal symptoms of muscle wounds should also 
be noted.  Evidence of unemployability due to an inability to 
keep up with work requirements may be considered.  Objective 
findings should include relatively large entrance and (if 
present) exit scars so situated as to indicate the track of a 
missile through important muscle groups.  Indications on 
palpation of moderate loss of deep fascia, or moderate loss 
of muscle substance or moderate loss of normal firm 
resistance of muscles compared with the sound side may be 
considered.  Tests of strength and endurance of the muscle 
groups involved may also give evidence of marked or 
moderately severe loss.  38 C.F.R. § 4.56(d)(3).

The Board notes that there are two potential ways for the 
Veteran to show that his muscle injury is "severe."  An 
open comminuted fracture with muscle or tendon damage will be 
rated as a severe injury of the muscle group involved unless, 
for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.  
38 C.F.R. § 4.56(a).

Under 38 C.F.R. § 4.56(d)(4), a severe disability of the 
muscles is characterized by evidence of through and through 
or deep penetrating wound due to a high velocity missile, or 
large or multiple low velocity missiles, or explosive effect 
of a high velocity missile, or shattering bone fracture with 
extensive debridement or prolonged infection and sloughing of 
soft parts, intermuscular binding and scarring.  Service 
department records or other sufficient evidence showing 
hospitalization for a prolonged period in service for 
treatment of a wound of severe grade should be considered.  
Records in the file of consistent complaints of cardinal 
symptoms of muscle wounds should also be noted.  38 C.F.R. 
§ 4.56(d)(4).

For compensable muscle group injuries which are in the same 
anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.  38 C.F.R. § 4.55(e).  

The Knee and Thigh

Although there is no evidence in the Veteran's STRs 
concerning his muscle injuries due to missing records, the 
injuries were confirmed by the Army in February 1972 
following the Veteran's separation.

A January 1972 X-ray report noted multiple small irregular 
retained foreign bodies in the soft tissues along the entire 
length of the thigh, both laterally and medially.  A January 
1972 X-ray report of the right knee showed several small 
retained foreign bodies in the posterolateral soft tissues of 
the proximal aspect of the knee; these were the same foreign 
bodies shown on the X-rays of the thigh.

A February 1991 X-ray report indicated that "[e]xamination 
of the right knee showed 2 small metallic densities in the 
soft tissues lateral to the distal femur."

An X-ray report from March 2002 showed small metallic 
fragments in the soft tissues of the posterior thigh.

In July 2002, the Veteran stated that the shrapnel in his 
right knee makes it difficult for him to walk or stand for 
extended periods, and makes it difficult to ascend or descend 
stairs.  

The Veteran was examined in June 2003 for his disability of 
the right lower extremity.  The Veteran claimed that the 
disability caused intermittent pain and weakness in his right 
leg, precipitated by ambulation; he could walk between 10 and 
20 city blocks without assistive devices.  The examiner noted 
that the muscles of the lower extremity injured by the shell 
fragment included those around the right popliteal fossa (the 
area at the back of the knee) and the distal posterior (lower 
rear) thigh.  There was no tissue loss in the right knee or 
distal thigh.  His muscle strength was within normal limits.  
The Veteran had range of motion from 130 degrees flexion to 0 
degrees extension, with crepitus.  The examiner noted a right 
knee varus deformity.  The examiner diagnosed the Veteran 
with residuals of a shrapnel wound, and posttraumatic 
osteoarthritis of the right knee.

In his October 2005 notice of disagreement, the Veteran 
indicated that the injury to his right anterior thigh was 
"fist size" and was kept open with gauze for two months to 
allow it to heal from the inside.

The report from a March 2006 examination showed that the 
Veteran had intermittent right lower extremity pain and 
weakness, which was precipitated by ambulation.  He could 
ambulate up to five blocks without assistive devices.  Muscle 
strength was within normal limits.  There was no tendon 
damage associated with the injury.

In June 2006, the Veteran was examined for any disability of 
his right knee and right thigh.  Concerning his right knee 
joint, the Veteran had a history of deep shrapnel wounds.  
The Veteran stated that removal of the shrapnel and treatment 
of the wound had caused a dimpling scar with loss of muscle.  
The Veteran denied pain and weakness in the knee, but stated 
that once every one or two years he would experience a 
momentary loss of strength in the right knee causing the knee 
to give way; these episodes are very rare and only last a few 
minutes.  Examination of the right knee joint showed no scars 
around the right knee.  There was no swelling, inflammation, 
tenderness, or deformity.  The knee was not unstable, and the 
collateral ligaments were intact.  The Veteran had no 
muscular atrophy at midpatellar level or suprapatellar level 
as compared to the left knee.  He had range of motion from 
zero to 145 degrees without pain.  Repetitive motion did not 
affect the range of motion of the knee joint or cause pain.  
The examiner found the Veteran's right knee to be "normal."

As to his right thigh, the Veteran stated that he had no 
current subjective complaints regarding his right thigh 
muscles.  Once every year or two, the Veteran would have 
flare-ups of the right thigh muscles which would cause 
weakness of the right knee.  Residual symptomatology from 
flares could last up to four or five months.  On physical 
examination, the examiner noted a five centimeter by one 
centimeter scar on the anterior part of the proximal thigh.  
The examiner stated that as he ran his finger along the scar, 
"the finger dips approximately 1 cm deeper with a palpable 
gap in the area of the missile entry in the area of the 
rectus femoris muscle and involving the rectus femoris and 
vastus intermedius proximally . . . ."  Circumferential 
measurements of the right thigh compared to the left thigh 
did not indicate any muscular atrophy.  Likewise, 
circumferential measurements of the thigh four inches above 
the knee showed no muscular atrophy of the right thigh or 
around the knee joint.  The Veteran's strength was normal for 
flexion and extension of the knee and flexion and extension 
of the hip joint.  The examiner was unable to measure the 
Veteran's strength during flare-ups.  The Veteran informed 
the examiner that he had learned how to prevent most flare-
ups, and thus only had them once a year or so, by avoiding 
stairs and too many steps.  When he did have flare-ups, he 
would lose his strength for a few minutes in the right thigh 
and right knee, which would give out underneath him.  After 
resting the thigh and knee, the flare-up would subside.  The 
Veteran stated that the disability did not affect his 
employment because his job did not involve any activity that 
would produce a flare-up.  The examiner diagnosed the Veteran 
with a partial loss of muscle of the rectus femoris and 
vastus intermedius proximally in the right side of the thigh, 
not affecting the knee joint at the time of the examination.

The evidence concerning the residuals of the shell fragment 
wound of the Veteran's right lower extremity indicates that 
the injury affected Muscle Group XIV.  Muscle Group XIV 
encompasses the muscles of the anterior thigh, including the 
sartorius, rectus femoris, vastus externus, vastus 
intermedius, vastus internus, and tensor vaginae femoris.  
The function of Muscle Group XIV is the extension of the 
knee, simultaneous flexion of the hip and flexion of the 
knee, tension of the fascia lata and iliotibial band, 
postural support, and synchronization of the hip and knee.  
Diagnostic Code 5314 provides a 10 percent rating for a 
moderate injury, a 30 percent rating for moderately severe 
injury, and a 40 percent rating for severe injury of this 
muscle group.  38 C.F.R. § 4.73, Diagnostic Code 5314.  

This disability was previously rated under former Diagnostic 
Code 5315, Muscle Group XV (adductor longus, adductor brevis, 
adductor magnus, gracilis), as "moderately severe" with a 
20 percent rating.  Current evidence shows that this is not 
the correct Diagnostic Code under which to rate the Veteran's 
disability, as none of these muscles demonstrate a 
disability.  The Veteran's 20 percent rating is protected no 
matter which Diagnostic Code is used, however, as it has been 
in place for more than 20 years.  38 C.F.R. § 3.951(b).  The 
only way it would be reduced is if there was a showing of 
fraud, which there is not here.

In order to be entitled to a rating in excess of 20 percent 
under Diagnostic Code 5314, the Veteran would have to show 
that his disability met the current criteria to be rated as 
"moderately severe."  As discussed above, a moderately 
severe disability of the muscles is characterized by evidence 
of a through and through or deep penetrating wound by a high 
velocity missile of small size or a large missile of low 
velocity, with debridement or with prolonged infection, or 
with sloughing of soft parts, or intermuscular scarring.  

The Veteran had a deep, penetrating wound of the upper thigh.  
As the service treatment records are silent on the Veteran's 
injury, the Veteran's description is the best available 
evidence; he described the injury as "fist sized," and said 
the wound had to be kept open for two months for healing.  
This suggests prolonged hospitalization.  There is a one 
centimeter gap in the muscle of the anterior thigh.  The 
Board notes that the Veteran occasionally experiences some of 
the cardinal signs and symptoms of muscle disabilities, 
including loss of power and weakness.  This symptomatology is 
infrequent, only occurring once every year or two.  Also, 
there is no evidence of unemployability; the Veteran was 
employed as an accountant throughout the appeal period, and 
stated repeatedly that the leg disability did not affect his 
work.  

The Veteran's muscle disability is not "severe."  There is 
no evidence of an open comminuted fracture.  The Veteran had 
a deep wound, but the wound healed significantly, and is now 
only one centimeter deep.  There is no evidence of an 
explosive effect from a high velocity missile, shattering 
bone fracture with extensive debridement or prolonged 
infection and sloughing of soft parts, or intermuscular 
binding and scarring.  

Therefore, the Board finds that the Veteran is entitled to a 
30 percent evaluation for a "moderately severe" muscle 
disability is warranted.  38 C.F.R. § 4.56(d)(3).  Although 
the Veteran does not meet all the criteria for a "moderately 
severe" rating, and does meet all the criteria for a 
"moderate" rating, the application of a rating for a 
"moderately severe" muscle disability is appropriate, 
however, as it more closely approximates the Veteran's degree 
of disability.  38 C.F.R. § 4.7.

The Board does not find that a rating under Diagnostic Code 
5311, Muscle Group XI (popliteus) or Diagnostic Code 5313, 
Muscle Group XIII for the posterior thigh is warranted.  The 
Veteran has presented credible evidence that, on occasion, he 
experiences weakness in his knee during flare-ups.  Although 
the Board does not doubt the symptomatology described by the 
Veteran, it does not meet the criteria for a chronic 
disability for rating purposes.  

The Veteran claims that most of his problems come from 
occasional flare-ups of the musculature of his right knee, 
occurring once every one to two years, sometimes lasting for 
an extended period of time.  

The June 2003 the examiner described muscle injury to the 
right popliteal fossa, including small pieces of shrapnel.  
The examiner noted, however, that there was no disability 
related to the injury, and found that the Veteran's muscle 
strength was normal.  Further, the June 2006 examiner found 
no disability of the right knee or the posterior thigh, no 
muscle atrophy, and muscle strength within normal limits.  

This evidence does not suggest a chronic disability.  The 
Veteran is competent to describe symptomatology, but he is 
not competent to diagnose a particular disability.  There are 
two medical opinions available in the file that considered 
the Veteran's statements concerning his occasional flare-ups, 
and both found that the Veteran did not have a disability.  
Therefore, the Board finds that the totality of the evidence 
shows that the Veteran does not have a current disability of 
the muscles surrounding the knee or in the distal thigh.  
Therefore, a separate evaluation for the muscles of the lower 
thigh or knee would not be appropriate.

The Board also notes that the June 2003 examiner diagnosed 
the Veteran with osteoarthritis and a varus deformity.  The 
Veteran has never claimed service connection for these 
conditions, and there is no indication in the record that 
either his osteoarthritis or varus deformity is related to 
service.  Further, the June 2006 examiner diagnosed the 
Veteran with a normal right knee.

The Forearm and Elbow

A May 1972 X-ray of the right forearm showed that several 
small foreign bodies were retained in the posterior soft 
tissues in the upper and lower thirds of the forearm.  

A February 1991 X-ray report noted that "[e]xamination of 
the right elbow showed small metallic density in the soft 
tissues located dorsally in the elbow."

An X-ray report from October 2001 included the statement that 
"[t]here is metallic foreign body in the soft tissues of the 
proximal (upper) forearm."

In his July 2002 claim for an increased evaluation, the 
Veteran asserted that he has experienced increased pain in 
his right forearm, and that the probable cause was shrapnel 
remaining in his arm.  

A June 2003 examination report showed that the area of the 
forearm with muscle injury was the posterior (rear) of the 
forearm.  The Veteran had normal muscle strength in the right 
forearm, but complained of intermittent pain and weakness.

A Mach 2006 examination report showed that the Veteran had 
intermittent right upper extremity pain and weakness, which 
was precipitated by lifting.  Muscle strength was within 
normal limits.  The Veteran did not have tendon damage in his 
forearm.  

The Veteran's forearm was again examined in June 2006.  The 
examiner noted that the Veteran had no pain, weakness, 
stiffness, swelling, instability, heat, redness, giving-way, 
locking, fatigability, or lack of endurance in the elbow.  
Once every year or two, the Veteran would have an episode of 
pain and weakness of the right elbow affecting the grip of 
the right hand.  It could take up to four to five months to 
fully recover from these episodes, during which time he had 
reduced strength of the hand; this could affect his job as an 
accountant.  The Veteran did not have any numbness or any 
neurological symptoms of the right forearm or right hand.  
The examiner noted 2.5 centimeter scar at the entry wound 
from a piece of shrapnel in the posterior aspect of the 
elbow, and palpable small shrapnel under the skin close to 
the bone which was nontender.  The scar from the shrapnel did 
not produce any loss of muscle, gap, or weakness of the 
muscle.  The Veteran's range of motion of the elbow was 
flexion to 145 degrees, extension to 180 degrees, supination 
to 85 degrees, and pronation to 80 degrees without any 
weakness of muscle around the scar or palpable shrapnel.  The 
examiner diagnosed the Veteran with a residual scar of the 
right elbow with shrapnel embedded.

The Veteran is currently assigned a 10 percent evaluation for 
a "moderate" disability under Diagnostic Code 5307 for 
Muscle Group VII.  This, too, is a protected rating under 
38 C.F.R. § 3.951(b), and will not be reduced.  

Muscle Group VII encompasses the muscles in the forearm 
arising from the internal condyle of the humerus.  The 
function of Muscle Group VII is the flexion of the wrist and 
fingers.  Diagnostic Code 5307 provides a 10 percent rating 
for a moderate injury, a 30 percent rating for moderately 
severe injury of the dominant arm (20 percent if not the 
dominant arm), and a 40 percent rating for severe injury of 
this muscle group for the dominant arm (30 percent if not 
dominant).  38 C.F.R. § 4.73, Diagnostic Code 5307.  

The Veteran does not meet the criteria for a "moderately 
severe" injury of the right forearm.  There is no evidence 
that the shell fragment wound to the right forearm was a deep 
penetrating wound, nor is there evidence of debridement, 
prolonged infection, sloughing of soft parts, or 
intermuscular scarring.  There is no evidence that the wound 
required hospitalization for a prolonged period following the 
injury to the Veteran's forearm.  As to the cardinal signs 
and symptoms of muscle disabilities, the Veteran has 
occasional loss of strength and weakness.  The Board 
acknowledges the Veteran's complains of pain, especially 
following flare-ups.  Considering the effect of flare-ups, as 
well as their relative infrequency, the Board does not find 
that this meets the criteria for a "moderately severe" 
muscle disability.

Therefore, the Board finds that entitlement to an evaluation 
in excess of 10 percent for a muscle injury to the right 
forearm is not warranted.

Scars

The Veteran may be entitled to an additional award based on 
the scars related to his injury to the right lower extremity 
and right forearm.  

The Board observes that the rating criteria for scars were 
revised effective August 30, 2002.  The Veteran filed his 
claim in July 2002.  In increased rating cases such as this 
one, where the rating criteria is amended during the course 
of the appeal, the Board considers both the former and the 
current schedular criteria.  As the Veteran's claim was 
pending at the time of these regulatory amendments, he is 
entitled to the application of the criteria most favorable to 
his claim.  See Diorio v. Nicholson, 20 Vet. App. 193, 197 
(2006), citing Swann v. Brown, 5 Vet. App. 229, 232 (1993) 
(recognizing that where law is amended during pendency of 
appellant's claim, the most favorable version applies); 
Rodriguez v. Nicholson, 19 Vet. App. 275, 287 (2005).

The regulations were amended again as of October 23, 2008.  
This new regulations, however, indicated that the revised 
provisions are applicable only to claims received on or after 
October 23, 2008.  Accordingly, these revisions do not apply 
to the present case.  73 Fed. Reg. 54708 (Sept. 23, 2008).

As of August 30, 2002, scars, other than of the head, face, 
or neck, are to be rated under Diagnostic Codes 7801 to 7805.

For consideration of scars prior to August 30, 2002, a 10 
percent rating will be assigned for scars, superficial, 
poorly nourished, and with repeated ulceration.  Diagnostic 
Code 7803 (as in effect prior to August 30, 2002).  A 10 
percent evaluation may be assigned for scars which are 
superficial, tender and painful on objective demonstration.  
Diagnostic Code 7804 (as in effect prior to August 30, 2002).  
Other scars are rated on limitation on function of part 
affected.  Diagnostic Code 7805 (as in effect prior to August 
30, 2002).

Since August 30, 2002, Diagnostic Code 7801 provides ratings 
for scars, other than the head, face, or neck, that are deep 
or that cause limited motion.  Scars that are deep or that 
cause limited motion in an area or areas exceeding 6 square 
inches (39 sq. cm.) are rated 10 percent disabling.  Scars in 
an area or areas exceeding 12 square inches (77 sq. cm.) are 
rated 20 percent disabling.  Scars in an area or areas 
exceeding 72 square inches (465 sq. cm.) are rated 30 percent 
disabling.  Scars in an area or areas exceeding 144 square 
inches (929 sq. cm.) are rated 40 percent disabling.  Note 
(1) to Diagnostic Code 7802 provides that scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. 
§ 4.25.  Note (2) provides that a deep scar is one associated 
with underlying soft tissue damage.  38 C.F.R. § 4.118. 

Diagnostic Code 7802 provides ratings for scars, other than 
the head, face, or neck, that are superficial or that do not 
cause limited motion.  Superficial scars that do not cause 
limited motion, in an area or areas of 144 square inches (929 
sq. cm.) or greater, are rated 10 percent disabling.  
38 C.F.R. § 4.118.

Diagnostic Code 7803 provides a 10 percent rating for 
superficial unstable scars.  Note (1) to Diagnostic Code 7803 
provides that an unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.  
38 C.F.R. § 4.118. 

Diagnostic Code 7804 provides a 10 percent rating for 
superficial scars that are painful on examination.  38 C.F.R. 
§ 4.118. 
 
Diagnostic Code 7805 provides that other scars are to be 
rated on limitation of function of affected part.  38 C.F.R. 
§ 4.118.

Lower Extremity Scars

At the June 2003 examination, the Veteran was noted to have a 
one-inch scar in the distal posterior thigh, and a "tiny, 
pin sized entry scar" (measured at five millimeters and 
described as hyperpigmented) at the right popliteal fossa.  
The scars were superficial; they were not unstable, not 
adherent, not depressed.  They did not cause limitation of 
motion.  

In June 2006, the Veteran stated that removal of the shrapnel 
and treatment of the wound had caused a dimpling scar.  
Examination of the right knee joint showed no scars around 
the right knee.  The examiner noted a five centimeter by one 
centimeter scar on the anterior part of the proximal thigh.  
The examiner stated that as he ran his finger along the scar, 
"the finger dips approximately 1 cm deeper with a palpable 
gap in the area of the missile entry in the area of the 
rectus femoris muscle and involving the rectus femoris and 
vastus intermedius proximally . . . ."  

The Veteran would not be entitled to a compensable evaluation 
under the criteria in effect prior to August 30, 2002 for any 
of his lower extremity scars.  The Veteran's scars were not 
poorly nourished with repeated ulceration (Diagnostic Code 
7803), and they were not tender and painful on objective 
demonstration (7804).  There is no evidence that the scar 
causes any limitation of function not addressed by the 
Veteran's 30 percent rating for his muscle disability.  
38 U.S.C.A. § 4.118, Diagnostic Code 7805 (as in effect prior 
to August 30, 2002).

As to the rating criteria in effect after August 30, 2002, 
there is no evidence that any of these scars are unstable 
(Diagnostic Code 7803), painful (7804), or cause additional 
limitation of function not addressed by his 30 percent 
evaluation for a muscle disability (7805); therefore, these 
Diagnostic Codes need not be considered.

The Veteran's scar of the anterior thigh is deep, as there is 
a one centimeter indention in the scar.  For a compensable 
rating, the area of the scar must exceed six square inches.  
In this case, the Veteran's scar is five centimeters by one 
centimeter, or five square centimeters.  This scar does not 
meet the criteria for a compensable evaluation.  

Although the objective evidence does not support a finding 
that the Veteran has a "dimpling scar" on the rear of his 
right knee, the Board concedes that the Veteran has some 
scarring in the area.  The only objective evidence of a scar 
on the rear of the right knee is a five millimeter scar at 
the site of shrapnel entry.  The Veteran also has a one inch 
scar on the rear of the thigh.  These scars are superficial, 
not unstable, not adherent, not depressed.  They do not cause 
limitation of motion.  For a compensable evaluation under 
Diagnostic Code 7802, the Veteran would have to show that his 
scars covered an area of 144 square inches in order to be 
entitled to a compensable evaluation.  These scars, even when 
added together, do not meet that criteria, and thus a 
separate compensable evaluation under Diagnostic Code 7802 is 
not warranted.

Upper Extremity Scar

The Board notes that the Veteran is separately evaluated for 
a burn scar of the right upper extremity.  That scar is not 
considered in this evaluation.

A Mach 2006 examination report noted a three inch by 0.8 inch 
scar on the right posterior lateral forearm.  

The Veteran's forearm was again examined in June 2006.  The 
examiner noted 2.5 centimeter scar at the entry wound from a 
piece of shrapnel in the posterior aspect of the elbow, two 
inches below the posterolateral part of the olecranon 
process.  The scar from the shrapnel did not produce any loss 
of muscle, gap, or weakness of the muscle.  The Veteran's 
range of motion of the elbow was flexion to 145 degrees, 
extension to 0 degrees, supination to 85 degrees, and 
pronation to 80 degrees without any weakness of muscle around 
the scar or palpable shrapnel.  The examiner diagnosed the 
Veteran with a residual scar of the right elbow with shrapnel 
embedded.

The Veteran would not be entitled to a compensable evaluation 
under the criteria in effect prior to August 30, 2002 for his 
upper extremity scar.  The Veteran's scar was not poorly 
nourished with repeated ulceration (Diagnostic Code 7803), 
and they were not tender and painful on objective 
demonstration (7804).  There is no evidence that the scar 
causes any limitation of function not addressed by the 
Veteran's 10 percent rating for his muscle disability of the 
right lower extremity.  38 U.S.C.A. § 4.118, Diagnostic Code 
7805 (as in effect prior to August 30, 2002).

When considering the criteria in effect since August 30, 
2002, the Board initially notes that the Veteran has full 
normal range of motion for elbow flexion and extension, and 
forearm pronation and supination.  The scar does not cause 
any limitation of motion.  

There is no evidence that the scar is deep or causes 
limitation of motion (Diagnostic Code 7801), that it is 
unstable (7803), or that it is painful (7804).  Limitation of 
function, Diagnostic Code 7805, is already fully addressed by 
the 10 percent evaluation under Diagnostic Code 5307.

The scar could be rated under Diagnostic Code 7802 as a 
superficial scar; a compensable evaluation is not warranted, 
however, as the scar does not cover an area of 144 square 
inches or greater.  Therefore, the Board finds that the 
Veteran is not entitled to a separate evaluation for the scar 
of his right forearm.



Extraschedular Consideration

The Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1) is warranted for the Veteran's disabilities.  
That provision provides that, in exceptional circumstances, 
where the schedular evaluations are found to be inadequate, 
the Veteran may be awarded a rating higher than that 
encompassed by the schedular criteria, as demonstrated by 
evidence showing that the disability at issue causes marked 
interference with employment, or has in the past or continues 
to require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  
According to 38 C.F.R. § 4.1, "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  Factors such as requiring periodic medical 
attention are clearly contemplated in the Schedule and 
provided for in the evaluations assigned therein.  What the 
Veteran has not shown in this case is that his service-
connected muscle disabilities have resulted in unusual 
disability or impairment that rendered the criteria and/or 
degrees of disability contemplated in the Schedule 
impractical or inadequate at any time during the current 
appeal.  The disabilities have not required frequent periods 
of hospitalization.  In fact, although the Veteran has 
continued to experience some pain due to his disabilities, 
the Veteran has gone long periods without any medical 
treatment for his muscles.  The Veteran is employed.  He has 
indicated that he sometimes has difficulty as an accountant 
when his forearm disability flares up, but he has not 
complained of any marked interference with his employment.  
Further, the Veteran acknowledged that he can complete all 
routine activities of daily living as required.  Accordingly, 
the Board concludes that consideration of the provisions set 
forth at 38 C.F.R. § 3.321(b)(1) is not warranted for the 
Veteran's service-connected muscle disabilities.



	(CONTINUED ON NEXT PAGE)




ORDER

A 30 percent evaluation for residuals of a shell fragment 
wound, right lower extremity, with scars, is granted, subject 
to the laws and regulations governing the payment of monetary 
benefits.

A rating in excess of 10 percent for residuals of a shell 
fragment wound to the right upper extremity, with scars, is 
denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


